     Case 5:17-cv-01854-AB-SP Document 36 Filed 01/25/19 Page 1 of 2 Page ID #:195


1
2
                                                                      JS-6
3
4
5
6
7
8
9                         UNITED STATES DISTRICT COURT
10              CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
11
12    JUSTIN VERMILLION, an individual;         Case No.: 5:17-cv-01854-AB-(SPx)
      and EP&A ENVIROTAC, INC., a
13
      California corporation,                   [PROPOSED] ORDER DISMISSING
14                                              ACTION WITH PREJUDICE
                     Plaintiffs,
15
           v.
16
      JOHN VERMILLION, an individual;
17
      VERMILLION ENVIRONMENTAL
18    PRODUCTS & APPLICATIONS, INC., a
      California corporation; and DOES 1
19
      through 50, inclusive,
20                   Defendants.
21
22
23
24
25
26
27
28

                                            1
     Case 5:17-cv-01854-AB-SP Document 36 Filed 01/25/19 Page 2 of 2 Page ID #:196


1          IT IS ORDERED:
2          Based on the parties’ Stipulation to Dismiss Action With Prejudice, the Court
3    dismisses this action in its entirety with prejudice, with each party to bear their own
4    attorneys’ fees and costs. Upon application by any party, the Court may reopen this
5    matter solely to enforce the terms of the parties’ Settlement Agreement, or to enter
6    judgment pursuant to the terms of the Settlement Agreement.
7
8    DATED: January 25, 2019
9
10
                                                    By: :___________________________
11
                                                         Honorable Judge André Birotte Jr.
12                                                       U.S. District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
